DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 02/10/2022, and elected invention I, claims 1-7, nevertheless in view of Applicant’s amendments in response to the restriction requirement, claims 8-17 have been rejoined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 6,382,889 in view of Makiyama et al. US 2010/0074703 (hereafter—Makiyama--) is the closest art of record.
In regards to claim 1, Brown discloses an on-wing method for in-situ cutting on a wing-to-fuselage attachment of a wing and a fuselage of an aircraft (see column 2, lines 47-67 bridging to column 3, lines 1-2), the on-wing method comprising: attaching a first mount plate (20) (via 116/142) to the aircraft in vicinity of the wing-to-fuselage attachment (see Figure 1), a 
However, Brown fails to disclose that the second linear mechanisms is a linear bearing.
Nevertheless, Makiyama teaches on paragraph [0106] that it is well known in the area positioning of tools and carriages on a machining environment, to have guide tracks and guided

It would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to substitute Brown’s second linear mechanism with linear bearing structures as taught by Makiyama since it is a simple substitution of one known linear movement mechanism for another in order to obtain a predictable result of linearly moving an element in relation to another. Additionally, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Brown’s apparatus such that it has second linear bearing structures for linear movement as taught by Makiyama to feed the plates in a state with little friction and small gaps.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722